DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-5 are pending in the application.
Claim Objections
 	The claims are objected to for the following informalities:
 		In claim 1, line 1; and claim 5, line 10; “an gelatinizing agent” should be “a gelatinizing agent”.
 	Appropriate correction is suggested.
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burding (US 3507282 A) in view of Hulett (US 6231553 B1), and further in view of Goldwasser (US 7927320 B2).

    PNG
    media_image1.png
    457
    355
    media_image1.png
    Greyscale
	As to independent claims 1 and 5, and dependent claim 2, Burding teaches an ostomy bag and absorbent insert assembly (Fig.1-3;Col.3-5) comprising:
 		a modified ostomy bag, the modified ostomy bag comprising:
 			a storage bag 21 (bag body 21 with top and side edges of side wall panels 24,25 Fig.1;Col.3, ll.30-45), the storage bag having:  				a perimeter (as side 27-28; top 26; and bottom  edges;Fig.1;Col.3,ll.38-39) and  				(as per claim 5) a secondary aperture (as bottom opening where wall panels 24,25 unsealed at bottom Fig.1;Col.3, ll.36-39) extending through the perimeter to an inside (as unsealed at bottom edge Fig.1); and
 			a closure 22 (closure means 22 Fig.1;Col.3, ll.33) coupled to the storage bag 21 (Fig.1;Col.3, ll.34-35), the closure 22 sealing and alternatively unsealing the secondary aperture (Fig.1;Col.3, ll.66-71); and
 		an absorbent insert 23 (Fig.1;Col.3, ll.34), the absorbent insert comprising: an outer layer that is permeable (as outer layer of cotton, gauze, or paper material Col.3,ll.74-Col.4,ll.1); and
a deodorizer being coupled with the outer layer (where absorbent material having outer layer treated with deodorant Col.4, ll.2-8);		wherein the absorbent insert 23 is insertable into, and removable from, the inside of the storage bag 21 via the secondary aperture (Fig.1;Col.3, ll.34-36).

    PNG
    media_image2.png
    443
    569
    media_image2.png
    Greyscale
 	Burding does not teach that the closure is a zipper. 	However, Hulett teaches an ostomy bag 1 (Fig.1-3,Col.3,ll.11-14) having a primary opening 2 for a stoma (Fig.1-3,Col.3,ll.16-17) and a secondary opening (drain opening) with a closure 5/6/11 as a zipper (“zip-lock type”) (Fig.1-3,Col.3,ll.15-35) in order to provide a resealable closure means as a zipper that uses a tab 11 to slide along sealing strips 5,6 to provide the advantage of sealing and unsealing the opening with infinite frequency without jeopardizing the integrity of the seal (Fig.1-3,Col.3,ll.20-35). 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the closure of Burding with the zipper of Hulett, and one of skill would have been motivated to do so, in order to provide a resealable closure means as a zipper that uses a tab to slide along sealing strips to provide the advantage of sealing and unsealing the opening with infinite frequency without jeopardizing the integrity of the seal.

    PNG
    media_image3.png
    465
    218
    media_image3.png
    Greyscale
 	The combination of Burding and/or Hulett does not teach a gelatinizing agent, the gelatinizing agent being coupled within the outer layer, the gelatinizing agent being configured to make urine gelatinous. 	However, Goldwasser teaches a waste containment article 10 capable of being used as an ostomy bag (with perimeter sealed body and garment facing layers and an absorbent layer contained therein, with opening/ingress in the body facing layer with a seal/adhesive aligned with and sealed around a body waste orifice for collection within the article Abstract),  	the article 10 comprising an absorbent layer 56 having an outer layer (as outer surfaceprovided within bodyside 50 and garment facing 60 layer forming the waste collection article (Fig.3-4 Col.16,ll.25-52), the absorbent layer comprising a super absorbent 58 (Fig.4;Col.16,ll.37-38);  	wherein the superabsorber 58 of the absorbent layer 56 is a gelatinizing agent (hydrogel) (Col.10,ll.31), the gelatinizing agent being coupled within the outer layer [of the absorbing layer] (as hydrogel provided on surface of layer to absorb liquid Col.10,ll.31-67), the gelatinizing agent being configured to make urine gelatinous (Fig.1;Col.10, ll.31-67); 	in order to increase the amount of fluid acquired and to increase the fluid retention capabilities (Col.10,ll.40-43). 	It would have been obvious to one of ordinary skill in the art before the as presented above for claim 5).
  	As to claim 3, Burding teaches wherein the assembly further comprises the closure being a zipper (as presented above for claim 5).
	As to claim 4, Burding teaches wherein the assembly further comprises the secondary aperture extending through a perimeter of the storage bag (as presented above for claim 5).
Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Riesinger (US 7335809 B2; Fig.1,17 Abstract, Col.4,ll.15-67;Co.6); and Torstensen (WO 2018/187427 A1; Abstract, Fig.1; [0024]-[0040]).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone 
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781